Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/22 has been entered.
Claim Objections
Claim 20 is objected to because of the following informalities:  it should be a MoSix rather than an MoSix.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12,15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rong Chen et al, Applied Phys. Lett 56(2005) 191910, here after Chen, further in view of Moonsub Shim et al (U. S. Patent Application: 2016/0365478, here after Shim).
Claim 9 is rejected. Chen teaches a method for selectively depositing a metal oxide (HfO2) a substrate, the substrate comprising a surface, the surface comprising: an oxide layer portion comprising hydroxyl groups (side portion); and a metal portion (middle portion) [fig. 1 top picture], the method comprising:
a) pre-treating a surface of the oxide layer portion of the surface, wherein the pre-treating cleans (Pirhana treatment) and renders the oxide layer portion of the surface hydrophilic (side parts -OH group, Pirhana treatment renders the surface hydrophilic) [fig. 1, second picture page 2 column last 2 lines, page 2 column 1 lines 1-2 lines 9-11];
b) exposing the surface to a passivant (ODTS) at a temperature of below 200°C (room temperature) that renders the surface of the oxide layer portion of the surface hydrophobic (Si-R) [fig. 1 side portions, column 1 lines 9-12];
d) selectively growing the metal oxide (HFO2), on the metal portion of the surface, wherein the passivant enhances selective growth of the metal oxide on the metal portion of the surface over the oxide layer portion of the surface [fig. 1 picture 3, middle part], and wherein the metal oxide layer is grown by atomic layer deposition (ALD) [ page 2 column 1 lines 3-5]. Chen teaches selectively deposited selectively forming ASM by immerging the substrate in passivant solution [page 1 column 2 last 2 lines, page 2 column 1 lines 1-2], but does not teach annealing step. Shim teaches annealing substrate after forming SAM layer to remove excess passivant(silane) material [0035]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen when an annealing applies after formation of SAM later, because it helps to remove excess material (from unwanted area such as area that HfO2 firm forms). Shim also teaches annealing can be done above 100C (including 300C) [0035]. By heating and annealing the passivant inherently further binds selectively to -OH over a metal oxide (wanted area where HfO2 does not form).
Claim 10 is rejected as Chen teaches the passivant binds to OH on silicon oxide and below 200C (room temperature) [see claim 9 rejection above fig. 1].
Claim 11 is rejected. By heating and annealing the passivant inherently further binds to -OH over a metal oxide (wanted area where HfO2 does not form) [because heat and thermal energy increase movement passivant molecules and possibility of colliding passivant molecules and OH on substrate surface increases further, also see claim 9 rejection above].
Claim 12 is rejected. Shim teaches the annealing is done, but not in ultra-high vacuum condition. However, it is obvious to a person with ordinary skill in art that slightly reducing pressure (from 10° Pascal to 10° Pascal) would have a benefit of less contamination in absence of criticality. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen and Shim, when the annealing is done in UHV condition, because it helps reducing contamination.
Claim 15 is rejected as Chen teaches the oxide layer portion of the surface of the substrate comprises SiO2[page 1 column 2 first paragraph].
Claims 16-17 are rejected as Chen teaches the metal oxide portion of the surface substrate comprising silicon [fig. 1].
Claim 18 is rejected as Chen teaches the metal oxide layer grown is HfO2[fig. 1, page 2 column 1 lines 2-4].
Claim 19 is rejected as Chen teaches exposing the oxide layer portion of the surface of the substrate to the passivant (ODTS) comprises exposing the oxide layer portion of the surface of the substrate to a solution comprising the passivant [page 1 column 1 last 2 lines, page 2 column 1 lines 1-2].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rong Chen et al, Applied Phys. Lett 56(2005) 191910, here after Chen, Moonsub Shim et al (U. S. Patent Application: 2016/0365478, here after Shim), further in view of Sung Hen Cho et al, U. S. patent Application: 2008/0268280, here after Cho).
Claim 13 is rejected. Chen and Shim teach the limitation of claim 9, but does not teach passivant comprises 2-diphenylphosphino-ethyl-triethoxysilane (DPPETS). Cho teaches a method of depositing with patterning using self-assembled monolayer, and teaches using 2-(Diphenylphosphino) ethyltriethoxysilane as material for making SAM’s(passivant) [claim 4]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen and Shim when the passivant is 2-(Diphenylphosphino)ethyltriethoxysilane because it is suitable compound for SAM’s. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rong Chen et al, Applied Phys. Lett 56(2005) 191910, here after Chen, Moonsub Shim et al (U. S. Patent Application: 2016/0365478, here after Shim), further in view of Kai-Hung Yu et al (U. S. Patent Application: 2017/0342553, here after Yu).
Claim 14 is rejected. Chen and Shim teach the limitation of claim 9, but does not teach passivant comprises tetramethyldisilazane (TMDS). Yu teaches a method of selectively depositing metal oxide on a surface of a substrate by self-assembled monolayer, wherein the passivant is silane or silazane compound such as TDMS [0027-0028, table 1]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen and Shim when the passivant is TMDS, because it is suitable compound for SMS’s and selectively depositing an oxide on a substrate. 
Claims 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rong Chen et al, Applied Phys. Lett 56(2005) 191910, here after Chen, further in view of Moonsub Shim et al (U. S. Patent Application: 2016/0365478, here after Shim), Sung Hen Cho et al, U. S. patent Application: 2008/0268280, here after Cho), and Mi H. Park et al, Langmuir 20, (2004) 2257-2260, here after Park. 
Claim 20 and 22 are rejected for the same reason claim 9 and 13 are rejected. It is obvious to grow other oxides such as titanium oxide rather than hafnium oxide in Chen’s to have selectively deposition of an oxide as Park wants selectively depositing a TiO2 layer on a substrate and using SAM’s [fig. 1]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen, Shim, Cho and apply it to Park for selectively growing titanium dioxide, because Park wants selectively growing titanium dioxide on silicon substrate via SAM’s.
Claim 21 is rejected. Shim teaches the annealing is done, but not in ultra-high vacuum condition. However, it is obvious to a person with ordinary skill in art that slightly reducing pressure (from 10° Pascal to 10° Pascal) would have a benefit of less contamination in absence of criticality. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen Shim, Cho and Park when the annealing is done in UHV condition, because it helps reducing contamination.
Claim 24 is rejected as Chen teaches exposing the oxide layer portion of the surface of the substrate to the passivant comprises exposing the oxide layer portion of the surface of the substrate to a solution comprising the passivant [page 1 column 1 last 2 lines, page 2 column 1 lines 1-2].
Claims 20-21 and 23-24 are is rejected under 35 U.S.C. 103 as being unpatentable over Rong Chen et al, Applied Phys. Lett 56(2005) 191910, here after Chen, further in view of Moonsub Shim et al (U. S. Patent Application: 2016/0365478, here after Shim), Kai-Hung Yu et al (U. S. Patent Application: 2017/0342553, here after Yu) and Mi H. Park et al, Langmuir 20, (2004) 2257-2260, here after Park.
Claim 20 and 23 are rejected for the same reason claim 9 and 13 are rejected. It is obvious to grow other oxides such as titanium oxide rather than hafnium oxide in Chen’s to have selectively deposition of an oxide as Park wants selectively depositing a TiO2 layer on a substrate and using SAM’s [fig. 1]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen, Shim, Yu and apply it to Park for selectively growing titanium dioxide, because Park wants selectively growing titanium dioxide on silicon substrate via SAM’s.
Claim 21 is rejected. Shim teaches the annealing is done, but not in ultra-high vacuum condition. However, it is obvious to a person with ordinary skill in art that slightly reducing pressure (from 10° Pascal to 10° Pascal) would have a benefit of less contamination in absence of criticality. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen Shim, Yu and Park when the annealing is done in UHV condition, because it helps reducing contamination.
Claim 24 is rejected as Chen teaches exposing the oxide layer portion of the surface of the substrate to the passivant comprises exposing the oxide layer portion of the surface of the substrate to a solution comprising the passivant [page 1 column 1 last 2 lines, page 2 column 1 lines 1-2].
Response to Arguments
Applicant's arguments filed 04/11/22 have been fully considered but they are not persuasive. The applicant argument regarding Kim teaches selective etching and not selective growing. Kim teaches patterned layer (passivation layer) acting as a mask to selectively growing metal silicide’s in the grooves. Since the applicant amended claims 9 and 24 and require metal oxide and metal layer on a surface (one surface and same surface) of a substrate, Kim is no longer a good reference. However, another rejection has been made based on Chen and Shim and Chen and Chen and Shim and Park (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712